Argued April 16, 1924.
The plaintiff declared on a book account. A statement of the items included some former transactions between the parties not involved in the present controversy. The only dispute was as to a shipment of syrup on June 30, 1920, consisting of 237 gallons and as to this the only question was whether it was an outright sale or a consignment. This question was left to the jury in an ample charge. Appellant claims that the court should not have allowed plaintiff to offer the statement and affidavit of defense to show that an item of July 24, 1919, had been fully paid. We cannot see how the defendant was harmed by the admission of this proof. The elimination of this item clarified the issue and brought the matter down to what was the real point in the case. It was admitted by both parties that this item had been paid.
The only remaining assignment that requires notice is the refusal of the court of the offer to have the president of the defendant company testify to a conversation that he had with Mr. Hudson, assistant manager of the plaintiff company, the purpose of it being to bind Mr. Schriber, general manager, to the terms agreed upon in such conversation. This was properly rejected, because the proof was that Mr. Schriber was in the next room and heard only part of the conversation. Mr. Luker did thereafter testify as to what Mr. Schriber had told him after Mr. Luker's conversation with Mr. Hudson and the defendant thus developed what, if believed, would have proved its case, viz: that the car was consigned to the defendant and not sold outright. The jury, however, did not take that view. We cannot find anything in any *Page 351 
of the assignments of error that would justify a reversal, they are all overruled and the judgment is affirmed.